Citation Nr: 1733776	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right arm blood disorder to include as due to exposure to asbestos, mustard gas, and Agent Orange.

3.  Entitlement to service connection for disability claimed as spots on the lung to include as due to exposure to asbestos, mustard gas, and Agent Orange.

4.  Entitlement to service connection for a respiratory disability to include as due to exposure to asbestos, mustard gas, and Agent Orange.

5.  Entitlement to service connection for Dupuytren's contracture of the right hand to include as due to exposure to asbestos, mustard gas, and Agent Orange.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of the right hand to include as due to exposure to asbestos, mustard gas, and Agent Orange.

7.  Entitlement to higher ratings for right knee tendonitis, evaluated as noncompensably disabling prior to March 3, 2011, and 10 percent disabling on and after that date.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970 and February 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2013.  This case was remanded in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the prior remand (unfortunately not entered in the action paragraphs), the e-file references outstanding records that have not been associated with the e-file to include Social Security Administration (SSA).  In May 2008, the Veteran stated that he was totally disabled according to SSA.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.

2. The RO should then review these additional records and re-adjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




